Filed 4/19/21 P. v. Chalquest CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                2d Crim. No. B302637
                                                         (Super. Ct. No. 2019002076)
      Plaintiff and Respondent,                               (Ventura County)

 v.

 CHRISTINE ELLEN
 CHALQUEST,

      Defendant and Appellant.


             Christine Ellen Chalquest appeals from the judgment
after a jury convicted her of driving under the influence of alcohol
with a qualifying prior conviction (Veh. Code,1 §§ 23550.5, subd.
(a), 23152, subd. (a); count 1), a felony, and driving with a blood
alcohol content over 0.08% with a qualifying prior conviction
(§§ 23550.5, subd. (a), 23152, subd. (b); count 2), a felony.
Chalquest admitted she had a prior conviction for driving under



       Further unspecified statutory provisions are to the
         1

Vehicle Code.
the influence and causing bodily injury (§ 23153, subd. (a)). The
trial court placed her on probation for five years with terms,
including one year in county jail.
             Chalquest contends the trial court erred when it
admitted into evidence her statements obtained in violation of
Miranda.2 We affirm.
          FACTUAL AND PROCEDURAL HISTORY
                        The Traffic Collision
             L.B. was stopped at a traffic light around noon when
Chalquest hit L.B.’s car from behind. L.B. honked her horn to get
Chalquest’s attention, but Chalquest continued driving. L.B.
followed Chalquest.
             When Chalquest stopped in a parking lot, L.B.
approached Chalquest and asked her why she did not stop.
Chalquest “looked like she didn’t seem to know exactly what
happened.” Chalquest said that she knew she hit a car, but did
not know what happened to the car. L.B. had to ask Chalquest
for her insurance information four times before Chalquest
produced the information.
             About an hour later, Chalquest drove to her place of
employment. An individual who worked next door saw Chalquest
park in her usual spot in an “odd” and “crooked[]” way. The
individual also noticed the car was dented in the front.
             About twenty minutes later, ambulance and
firefighters arrived at the location to treat Chalquest. Two
Ventura County police officers were also dispatched to
investigate an “injury collision.” When the officers arrived,
Chalquest was sitting in the back of the ambulance. Officer


     2   Miranda v. Arizona (1966) 384 U.S. 436.



                                 2
Christopher Aguilar spoke to the fire captain, who said that
Chalquest reported an injury from an earlier collision and that
she had “consumed approximately five to ten 20-ounce alcoholic
beverages.”
                           The Interview
             Chalquest was transported to a hospital, where the
two officers interviewed her. When they arrived, Chalquest was
sleeping on a hospital stretcher, and the officers had to wake her
up. Aguilar testified he “immediately noticed that she had red
and watery eyes, she had very slurred speech, and she had a
strong odor of alcohol emitting from her body.”
             The interview lasted about two to three hours.
During that time, the officers went “back and forth trying to talk
to [Chalquest]” while they did paperwork, Chalquest went “in
and out of sleep,” and the medical personnel took tests and
treated her.
             Chalquest told the officers she “rear-ended” a car
earlier that day. Aguilar asked if she had consumed alcohol or
taken any medication. Chalquest responded that she had
consumed alcohol and taken medication that made her drowsy
“between the hours of 9:00 a.m. and noon that day.” She
admitted that she was “guilty” of “driving while intoxicated.”
             While Chalquest was answering questions, another
officer began administering a horizontal gaze nystagmus test.
Aguilar noticed that Chalquest’s eyes were “immediate[ly]
bouncing,” which indicated that there was “a good amount of
alcohol in her system.” The officer could not complete the test
because Chalquest “became uncooperative and turned her body
away” from the officer. At the end of the interview, the officers
placed Chalquest under arrest and gave her Miranda warnings.




                                 3
               Hospital personnel took a sample of Chalquest’s blood
at 3:42 p.m. She had a blood alcohol content of 0.305%. The
officers found 14 empty beer bottles in a bag inside Chalquest’s
car trunk.
                             DISCUSSION
                        Custodial Interrogation
               Chalquest contends the trial court erred when it
admitted her interview with the officers into evidence because
her statements were obtained in violation of Miranda. We
disagree.
               Miranda warnings are only required when a person
is subject to custodial interrogation. (Miranda, supra, 384 U.S.
at p. 444.) “Custodial” means a situation in which a reasonable
person in the defendant’s position would not have “‘felt free to
end the questioning and leave.’” (People v. Leonard (2007) 40
Cal.4th 1370, 1400 (Leonard).)
               A defendant is not in custody where an officer asks
“‘[g]eneral on-the-scene questioning as to facts surrounding a
crime . . . .’ [Citation]. A custodial interrogation does not occur
where an officer detains a suspect for investigation and the
questioning is limited . . . ‘to obtain [sufficient] information
confirming or dispelling the officer’s suspicions. [Citation.]’”
(People v. Davidson (2013) 221 Cal.App.4th 966, 970 (Davidson).)
               Determining whether a person is in custody is an
objective test. (Davidson, supra, 221 Cal.App.4th at p. 971.)
“The totality of the circumstances is considered and includes ‘(1)
whether the suspect has been formally arrested; (2) absent formal
arrest, the length of the detention; (3) the location; (4) the ratio of
officers to suspects; and (5) the demeanor of the officer, including
the nature of the questioning.’ [Citation.] Additional factors are




                                  4
whether the officer informed the person he or she was considered
a witness or suspect, whether there were restrictions on the
suspect’s freedom of movement, whether the police were
aggressive, confrontational, and/or accusatory, and whether the
police used interrogation techniques to pressure the suspect.
[Citation.]” (Id. at p. 972.)
             Whether a defendant was in custody for Miranda
purposes is a mixed question of fact and law. (People v. Ochoa
(1998) 19 Cal.4th 353, 401.) Where, as here, the facts are largely
undisputed, we independently review the question of whether
there was custodial interrogation. (Leonard, supra, 40 Cal.4th at
p. 1400.)
             The trial court properly found that Chalquest was not
in custody. She was on a hospital stretcher during the interview,
receiving treatment for her injuries. She was not formally
arrested or handcuffed. Although it lasted about two to three
hours, the interview was interrupted several times so that
Chalquest could receive treatment, or while the officers
performed other tasks. Only two officers were present, and
medical personnel were also present during parts of the
interview. (See People v. Mosley (1999) 73 Cal.App.4th 1081,
1091 [circumstances, including the presence of medical personnel
treating a defendant’s gunshot wound during an interview,
created a non-custodial environment].)
             Aguilar’s questions were not aggressive,
confrontational, or accusatory. He asked Chalquest preliminary
questions about the traffic collision and whether she consumed
alcohol or medication before the accident. (Davidson, supra, 221
Cal.App.4th at p. 970.) A reasonable person in Chalquest’s
position would have “‘felt free to end the questioning.’” (Leonard,




                                5
supra, 40 Cal.4th at p. 1400.) Apparently so did Chalquest, as at
one point during the contact, she stopped cooperating with the
officers and ended the interaction.
             Chalquest cites to People v. Caro (2019) 7 Cal.5th
463, 490 (Caro), in which a defendant argued that statements
made while she was treated at a hospital were obtained in
violation of Miranda. Our Supreme Court did not resolve
whether the interaction in Caro constituted a custodial
interrogation. Instead, it concluded that even if the interaction
“was sufficient to violate Caro’s constitutional rights . . . [the
admission of the statements] was harmless beyond a reasonable
doubt.” (Id. at p. 493.)
             Moreover, Caro is distinguishable because the
circumstances there constituted a more coercive environment.
Caro was the main suspect in the murder of her three sons. She
underwent surgery for a gunshot wound to the head on the same
night of the murder. (Caro, supra, 7 Cal.5th at p. 473.) The day
after surgery, two police officers interviewed her in her hospital
room. (Ibid.) The interview was recorded, at least one officer
stayed in the hospital room the entire time, and two individuals
from the district attorney’s office were also present for parts of
the interview. (Id. at p. 490.) The interview lasted about three
hours, but the questioning was intermittent. Caro was in pain
during the interview, and before she received pain medication,
the hospital staff “checked in” with the officers to ensure that
they would not “‘mess up’” the interview. (Ibid.) Toward the end
of the interview, the officer told Caro she was a suspect and gave
her Miranda warnings. (Ibid.) The court noted that “[s]uch
circumstances heighten the risk of coercion.” (Id. at p. 493.) The
court placed emphasis on the “constant presence of one or more




                                6
law enforcement officers and the suggestion of two staff members
that they would not, or could not, interfere with the interview.”
(Id. at pp. 492-493.)
              Here, the officers were not a “constant presence,” as
they went “back and forth” interviewing Chalquest while they
performed other tasks. There was no suggestion that medical
personnel could not interfere with the interview. Under the
totality of circumstances here, Chalquest was not in custody.3
                            Harmless Error
              In any event, any error in admitting Chalquest’s
statements was harmless beyond a reasonable doubt. (Chapman
v. California (1967) 386 U.S. 18, 24; Arizona v. Fulminante (1991)
499 U.S. 279, 306.) Even without evidence of her statements to
the police officers, the evidence that she drove under the
influence was overwhelming. Chalquest caused the collision and
drove away from the scene. When confronted, Chalquest’s
responses were “odd,” and she looked “like she didn’t seem to
know exactly what happened.” She later parked her car at her
workplace in an “odd” and “crooked[]” way.
              After the collision, Chalquest told the fire captain
that she consumed “approximately five to ten 20-ounce alcoholic
beverages” that day. When Aguilar encountered her, he
“immediately noticed that she had red and watery eyes, she had
very slurred speech, and she had a strong odor of alcohol emitting

      3Chalquest also argues that the interview constituted an
interrogation for Miranda purposes. Because we conclude
Chalquest was not in custody at the time of the interview, we
need not address whether she was interrogated. Both custody
and interrogation are necessary to trigger the requirement of a
Miranda admonition. (People v. Underwood (1986) 181
Cal.App.3d. 1223, 1231.)


                                7
from her body.” Chalquest’s horizontal gaze nystagmus test and
the blood test results showed that she was under the influence of
alcohol a few hours after the accident. And, there were 14 empty
beer bottles in the trunk of her car. Any error in admitting
Chalquest’s statements was therefore harmless.
                          DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                         TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J




                                8
                    Anthony J. Sabo, Judge

               Superior Court County of Ventura

                ______________________________


            Richard B. Lennon and Michael L. Tetreault, under
appointment by the Court of Appeal, for Defendant and
Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Steven D. Matthews and Ryan M.
Smith, Deputy Attorneys General, for Plaintiff and Respondent.